Exhibit 10.4

 

AMENDMENT NO. 3

 

This Amendment No. 3, dated as of June 3, 2003 (this “Amendment”), between
DIRECTV Latin America, LLC, a Delaware limited liability company and a debtor
and debtor in possession under Chapter 11 of the Bankruptcy Code (the
“Borrower”), and Hughes Electronics Corporation, as Lender (the “Lender”),
amends certain provisions of the Secured Super-Priority Debtor in Possession
Revolving Credit Agreement, dated as of March 19, 2003, between the Borrower and
the Lender (as amended, the “Credit Agreement”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower and the Lender have agreed to make certain amendments to
the Credit Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Credit Agreement.

 

SECTION 2. Amendments to Credit Agreement. Effective as of the Effective Date
(as defined below) and subject to the terms and conditions set forth herein, the
Credit Agreement is hereby amended as follows:

 

(a) The definition of “Indebtedness” in Section 1.1 of the Credit Agreement is
amended by inserting the text “Notwithstanding the foregoing, Indebtedness does
not include any claim for damages resulting from the rejection of any executory
contract entered into prior to the Petition Date.” at the end thereof.

 

(b) Section 3.2(b) of the Credit Agreement is amended by deleting “; and” at the
end of clause (i) thereof and inserting the text “, and further except that
prior to September 1, 2003 the representations and warranties set forth in
Section 4.5 (Material Adverse Change) need not be true and correct; and” at the
end of such clause.

 

(c) Section 4.5 of the Credit Agreement is amended by deleting “since December
31, 2002” in line two thereof, and inserting the text “and the events leading up
to, and resulting in, the commencement of the Case, since June 3, 2003, in
relation to the business or financial condition of the Borrower” in lieu of such
deleted text.

 

 

(d) Section 9.1 of the Credit Agreement is amended by replacing clause (n) in
its entirety with “the failure of any of the Borrower’s material satellites, or
the loss of any material license by any of the following Subsidiaries or
Affiliates of the Borrower: Galaxy Entertainment de Argentina S.A., Galaxy
Brazil Ltda., GLA Brazil Ltda., Grupo Galaxy Mexicana, S.R.L. de C.V., Galaxy
Entertainment de Venezuela, C.A. or Servicios Galaxy Sat IIIR, C.A. (except
where such loss is (a) solely attributable and directly related to Surfin Ltd.
or any of its Subsidiaries having commenced a collection action or having
obtained a judgment against such Subsidiary or Affiliate in respect of any
outstanding obligations and (b) no such collection action has been commenced or
judgment obtained



--------------------------------------------------------------------------------

against said Subsidiary or Affiliate in respect of any amounts that it may owe
to Borrower or another third party); or”.

 

SECTION 3. Conditions Precedent to the Effectiveness of this Amendment. This
Amendment shall become effective as of the date the following conditions
precedent have been satisfied (the “Effective Date”):

 

(a) Certain Documents. The Lender shall have received on or before the Effective
Date all of the following, all of which shall be in form and substance
satisfactory to the Lender:

 

(i) this Amendment executed by the Borrower; and

 

(ii) such additional documentation as the Lender may reasonably require.

 

(b) Representations and Warranties. Each of the representations and warranties
made by the Borrower in or pursuant to the Credit Agreement and the other Loan
Documents shall be true and correct in all material respects on and as of the
Effective Date (except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

 

(c) No Events of Default. No Event of Default or Default shall have occurred and
be continuing on the Effective Date.

 

SECTION 4. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that as of the date hereof, (a) no Event of Default or
Default under the Credit Agreement shall have occurred and be continuing and (b)
all of the representations and warranties of the Borrower contained in Article
IV of the Credit Agreement (after giving effect to the amendments herein) and in
any other Loan Document shall be true and correct in all material respects, as
though made on and as of such date (except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

 

SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand in
accordance with the terms of Section 11.3 of the Credit Agreement all costs and
expenses of the Lender in connection with the preparation, reproduction,
execution and delivery of this Amendment, including the reasonable fees,
expenses and disbursements of Weil, Gotshal & Manges LLP, counsel for the Lender
with respect thereto.

 

SECTION 6. Reference to and Effect on the Loan Documents.

 

(a) Upon the effectiveness of this Amendment, on and after the Effective Date,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import, and each such reference in each other Loan
Document, shall mean and be a reference to the Credit Agreement as amended
hereby.

 

(b) Except as specifically amended hereby, all of the terms of the Credit
Agreement and all other Loan Documents shall remain unchanged and in full force
and effect.

 

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as an amendment or waiver of any
right, power or remedy of the Lender under the Credit Agreement or any of the
Loan Documents, nor constitute an amendment or waiver of any provision of the
Credit Agreement or any of the Loan Documents.

 

(d) This Amendment is a Loan Document.

 

2



--------------------------------------------------------------------------------

SECTION 7. Titles. The Section titles contained in this Amendment are and shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.

 

SECTION 8. Execution in Counterparts. This Amendment may be executed and
delivered in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original and all of which taken together shall constitute one and the
same original agreement.

 

SECTION 9. Notices. All communications and notices hereunder shall be given as
provided in the Credit Agreement.

 

SECTION 10. Severability. If any term or provision set forth in this Amendment
shall be invalid or unenforceable, the remainder of this Amendment, or the
application of such term or provision to persons or circumstances, other than
those to which it is held unenforceable, shall not in any way be affected or
impaired thereby.

 

SECTION 11. Successors. The terms of this Amendment shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors or assigns.

 

SECTION 12. Governing Law. This Amendment shall be interpreted, and the rights
and liabilities of the parties determined, in accordance with the internal law
of the State of New York.

 

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

DIRECTV LATIN AMERICA, LLC,
as Borrower

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

HUGHES ELECTRONICS CORPORATION,
as Lender

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

4